                                                    THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                               UNITED STATES DISTRICT COURT
 7
                              WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9    UNITED STATES OF AMERICA,                         CASE NO. CR19-0133-JCC
10                          Plaintiff,                  MINUTE ORDER
11           v.

12    DAVIS BATEMAN,

13                          Defendant.
14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court on Defendant’s unopposed motion to continue the
18   pretrial motions deadline (Dkt. No. 18). Having thoroughly considered the motion and the
19   relevant record, the Court hereby GRANTS the motion and CONTINUES the pretrial motions to
20   January 3, 2020.
21          DATED this 20th day of December 2019.
22                                                        William M. McCool
                                                          Clerk of Court
23

24                                                        s/Tomas Hernandez
                                                          Deputy Clerk
25

26


     MINUTE ORDER
     CR19-0133-JCC
     PAGE - 1
